                Case 1:20-cv-00706-JL Document 35 Filed 03/23/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

1.   RICHARD DASCHBACH and ELCINDA
     PERSON, individually and on behalf of all
     others similarly situated,                             Case No. 1:20-cv-00706-JL
2.                           Plaintiff,
                                                            Hon. Joseph N. Laplante
3.   v.
4.   ADVANCED MARKETING &
     PROCESSING, INC. d/b/a PROTECT MY
     CAR, a Florida corporation,
                             Defendant.
5.                                                 6.

                                    STIPULATED DISCOVERY PLAN

            Plaintiffs Richard Daschbach and Elcinda Person (“Plaintiffs”) and Defendant Advanced

     Marketing Processing, Inc. d/b/a Protect My Car (“Defendant” or “PMC”), by and through their

     undersigned counsel, submit the following proposed discovery plan.

     Request for Clarification

            The parties request clarification regarding the scope of the upcoming trial scheduled for

     June 2, 2021 through June 3, 2021. To avoid unnecessary discovery expenses, the Parties request

     that the Court issue an Order clarifying whether the trial and, thus, discovery will encompass the

     claims of Daschbach, Person, or both.

     Discovery Limitations

            To streamline the discovery process, each party agrees to exchange the following initial

     disclosures on the date indicated in the schedule below. Plaintiffs agree to disclose their cellular

     telephone service providers and internet service providers, a list of electronic devices that were

     in their possession in March or April 2019 that have access to the internet (and the brand, model,

     and operating system of each such device), and any persons who they expect to be called to


                                                        1
               Case 1:20-cv-00706-JL Document 35 Filed 03/23/21 Page 2 of 4




testify as a witness in this trial. Defendant agrees to identify any persons who it expects to be

called to testify as a witness in this trial, including identifying Fluent, LLC (“Fluent”) and its

principal business address.

           The parties also agree to discovery as follows. Plaintiffs and Defendant shall be limited

to requests for inspection of devices, ten (10) requests for production to each party,1 seven (7)

interrogatories to each party, ten (10) requests for admission to each party, subpoenas of non-

parties, and three (3) depositions per side, plus depositions of any disclosed experts. This

agreement is without waiver of a party’s ability to seek permission from the Court to propound

additional discovery upon a showing of good cause. The parties also agree to provide their

responses to written discovery requests and to requests for inspection within fourteen (14) days

of service.

Proposed Schedule

           The parties propose the following discovery schedule:

       •   Limited Initial Disclosures: March 24, 2021;

       •   Deadline to Serve First Set of Written Discovery Requests: March 26, 2021;

       •   Deadline to issue subpoenas to Fluent: March 31, 2021;

       •   Each party shall serve its initial expert disclosures by: April 29, 2021;

       •   Each party shall serve its rebuttal expert disclosures by: May 6, 2021;

       •   Depositions of all nonexperts and experts shall be completed by: May 19, 2021;

       •   All discovery shall be completed by: May 19, 2021;

       •   The Parties shall submit a Joint Statement of Facts and a Timeline of Events on or before

           May 26, 2021; and


1
    Such that, for example, Defendant may serve ten requests for production to each Plaintiff in the case.


                                                            2
          Case 1:20-cv-00706-JL Document 35 Filed 03/23/21 Page 3 of 4




   •   The Parties shall exchange witness and exhibit lists on or before May 26, 2021.



Dated: March 23, 2021                       /s/ Taylor T. Smith

                                            V. Richard Ward, Jr. (NH Bar #14262)
                                            rick@vrwardlaw.com
                                            Law Offices of V. Richard Ward, Jr., PLLC
                                            39 N. Main St., Unit D-3
                                            PO Box 1117
                                            Wolfeboro, NH 03894
                                            Tel: (603) 569-9022
                                            Fax: (603) 569-9022

                                            Patrick H. Peluso (admitted pro hac vice)
                                            ppeluso@woodrowpeluso.com
                                            Taylor T. Smith (admitted pro hac vice)
                                            tsmith@woodrowpeluso.com
                                            Woodrow & Peluso, LLC
                                            3900 E. Mexico Ave., Suite 300
                                            Denver, CO 80210
                                            Tel: (720) 213-0676

                                            Counsel for Plaintiffs

Dated: March 23, 2021                       /s/ Roy Taub

                                            Steven J. Dutton
                                            steven.dutton@mclane.com
                                            McLane Middleton
                                            900 Elm St
                                            PO Box 326
                                            Manchester, NH 03105-0326
                                            603 628-1379

                                            Jeffrey A. Backman (admitted pro hac vice)
                                            jeffrey.backman@gmlaw.com
                                            Roy Taub (admitted pro hac vice)
                                            roy.taub@gmlaw.com
                                            Greenspoon Marder Law
                                            200 E Broward Blvd Ste 1800
                                            Fort Lauderdale, FL 33301
                                            954-491-1120

                                            Counsel for Defendant


                                               3
           Case 1:20-cv-00706-JL Document 35 Filed 03/23/21 Page 4 of 4




                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via Court’s ECF system on March 23,
2021.

                                                     /s/ Taylor T. Smith




                                                4
